                                                           United States District Court
                                                           Central District of California


 UNITED STATES OF AMERICA vs.                                                  Docket No.             2:17-cr-00185-RHW-1                   JS3

 Defendant           PAULINA SCHAIY                                            Social Security No.    6     8    9     0
 akas: Paulina Verbowski; Paulina Schaly                                       (Last 4 digits)

                                              JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                      M ONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        MAR          11       2019


     COUNSEL                                                                 Carlos Juarez, CJA
                                                                               (Name of Counsel)

      PLEA              GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                      NOT
                                                                                                                CONTENDERE                  GUILTY
     FINDING         There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A(a)(1), as charged in Count 3 (three) of the Indictment.

 JUDGMENT       The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/      contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM         Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER        custody of the Bureau of Prisons to be imprisoned for a term of:
                 TIME SERVED.
The defendant shall be placed on unmonitored supervised release for a term of 1 year under the following condition:

1.        The U.S. Probation Office shall notify this Court if Defendant Schaiy is hereafter arrested in this or any other jurisdiction for any
          crime. Defendant shall then be brought to this Court for further supervision proceedings.

The special assessment of $100 payable to the United States is ordered remitted.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to pay and is not
likely to become able to pay any fine.
IT IS ORDERED that the defendant shall pay restitution in the total amount of $13,162.12, pursuant to 18 U.S.C. § 3663A, to the victims as set
forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the Court's determination of the
amount of restitution due to each victim. The victim list, which shall be forwarded by the probation office to the fiscal section of the clerk's
office, shall remain confidential to protect the privacy interests of the victims.

Nominal monthly payments of at least 10% of defendant's gross monthly income but not less than $20.00, whichever is greater, shall be made
during the period of supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution payments are
ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of the amount
ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another priority order or
percentage payment is specified in the judgment.
The defendant shall be held jointly and severally liable with co-participant, Gagndeep Saini (Docket No. CR- 17-185) for the amount of
restitution ordered in this judgment. The victims' recovery is limited to the amount of their loss and the defendant's liability for restitution ceases
if and when the victims receive full restitution.
The defendant shall comply with General Order No. 18-10.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 4
 USA vs.      PAULINA SCHAIY                                                                Docket No.:      2:17-cr-00185-RHW-1

The government’s motion to dismiss the remaining counts of the indictment as to defendant Schaiy is granted.

Defendant advised of her appellate right and her waiver of appeal pursuant to the plea agreement.

The bond is exonerated.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                       3/22/2019
             Date                                                              U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



             3/22/2019                                                By
             Filed Date                                                        Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                 9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                               in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial dis trict of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imp risonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                         that the restriction is necessary for prot ect ion of the community or
 3.    The defendant must report to the probation office as instructed by                   rehabilitation;
       the court or probation officer;                                                10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                         purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the p ermission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                             except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation            11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                    arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                   12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                    destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before          13.   T he defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                        enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                      permission of the court;
 7.    The defendant must permit the probation officer to contact him or              14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                    persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                  those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                     confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                     such notifications;
       the probation officer for schooling, training, or ot her acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                      implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                             criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                                and provide the defendant with needed educational or vocational
                                                                                            training, medical care, or other correctional treatment in the most
                                                                                            effective manner.



CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 2 of 4
 USA vs.      PAULINA SCHAIY                                                        Docket No.:     2:17-cr-00185-RHW-1



              The defendant must also comply with the following special conditions (set forth below).
       X

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fin e or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

            Payments will be applied in the following order:

                       1. Special assessments under 18 U.S.C. § 3013;
                       2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                       3. Fine;
                       4. Community restitution, under 18 U.S.C. § 3663(c); and
                       5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personalchecking account. Allof defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 4
 USA vs.      PAULINA SCHAIY                                                      Docket No.:      2:17-cr-00185-RHW-1




                                                                      RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                       to
     at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                                By
             Date                                                     Deputy Marshal




                                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court


                                                                By
             Filed Date                                               Deputy Clerk




                                                    FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                       Date




                     U. S. Probation Officer/Designated Witness                      Date



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 4
